DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9, 12, 16 and 18-27 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 1-9, 12, 16 and 18-27 are:
Regarding claims 1-9, 12, 16 and 18-26, the prior art does not teach or fairly suggest in combination with the other claimed limitations a cable trough wherein the multiway connectors each comprising both a groove to receive the tongue of another cable trough and a tongue for insertion into the groove of another cable trough, whereby both ends are configured for connection to a male connector of another cable trough, comprising a tongue, and configured for connection to a female connector of another cable trough, comprising a groove wherein, in connection, the respective tongue is dropped down into the respective groove while the cable trough rests on the ground.
Regarding claim 27, the prior art does not teach or fairly suggest in combination with the other claimed limitations a lid for a cable trough comprising; wherein the lid has at least two feet on its underside one on each side of the centreline so as to allow one lid to be stacked stably horizontally on another for transportation, despite the inclined upper surface and connection means for connecting to the sidewalls of the cable trough, the connection means being “ducks feet”, arranged to be inserted into slots through the upper surface of the sidewalls and engaged underneath the upper surface of the sidewalls by sliding the lid longitudinally, wherein the at least two feet are separated from the connection means. 
These limitations are found in claims 1-9, 12, 16 and 18-27, and are neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.


August 11, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848